Case 17-38095        Doc 39     Filed 01/16/19     Entered 01/16/19 14:55:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-38095
         Eric B Alcazar

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/27/2017.

         2) The plan was confirmed on 03/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/30/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-38095       Doc 39     Filed 01/16/19    Entered 01/16/19 14:55:16               Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $1,413.74
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $1,413.74


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $442.15
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $80.57
     Other                                                               $16.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $539.48

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim          Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted       Allowed         Paid         Paid
 BMW FINANCIAL SERVICES        Unsecured      1,286.00         964.50         964.50           0.00       0.00
 CHICAGO ACCEPTANCE            Unsecured     13,328.97            NA             NA            0.00       0.00
 CHICAGO ACCEPTANCE            Unsecured           0.00           NA             NA            0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured       1,097.36         969.05         969.05           0.00       0.00
 CONSUMER FINANCIAL SERVICES   Unsecured           0.00    15,679.57      15,679.57            0.00       0.00
 CONSUMER FINANCIAL SERVICES   Unsecured     14,217.00     15,561.20      15,561.20            0.00       0.00
 EDITH ALCAZAR                 Priority            0.00           NA             NA            0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE   Priority       3,887.00            NA             NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority       3,887.00            NA             NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         804.00        804.00         804.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured            NA       3,066.73       3,066.73           0.00       0.00
 LVNV FUNDING                  Unsecured         902.00        528.64         528.64           0.00       0.00
 PEOPLES GAS LIGHT & COKE CO   Unsecured         641.95        798.10         798.10           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         899.00        863.52         863.52           0.00       0.00
 SCHECK & SIRESS               Unsecured      2,099.62            NA             NA            0.00       0.00
 SNAP ON CREDIT LLC            Unsecured      1,302.00            NA             NA            0.00       0.00
 SW CREDIT SYSTEMS/COMED       Unsecured         969.00           NA             NA            0.00       0.00
 FBCS INC/COMCAST              Unsecured         644.79           NA             NA            0.00       0.00
 G C SERVICES/SPRINT           Unsecured      6,188.00            NA             NA            0.00       0.00
 HWARFIELD/RMK MANAGEMENT CO Unsecured        2,496.00            NA             NA            0.00       0.00
 AMERICOLLECT INC/NORTHSHORE U Unsecured         391.80           NA             NA            0.00       0.00
 COMMONWEALTH FINANCIAL/MEDI Unsecured           263.00           NA             NA            0.00       0.00
 CREDIT ONE BANK               Unsecured      3,100.00            NA             NA            0.00       0.00
 NORTHSHORE UNIVERSITY HEALTH Unsecured          753.22           NA             NA            0.00       0.00
 PINNACLE MGMT SERVICES/NORTHS Unsecured         370.00           NA             NA            0.00       0.00
 XFINITY                       Unsecured         644.79           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-38095      Doc 39     Filed 01/16/19    Entered 01/16/19 14:55:16                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid          Paid
 ZAPLO LOANS                  Unsecured         600.00             NA            NA            0.00        0.00
 CAPITAL ONE                  Unsecured      8,000.00              NA            NA            0.00        0.00
 SNAP ON CREDIT               Secured        5,733.39         5,733.39      5,733.39        801.30       72.96
 US DEPARTMENT OF EDUCATION   Unsecured     12,762.00       12,812.52      12,812.52           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                 $0.00
       Mortgage Arrearage                                    $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                               $0.00               $0.00                 $0.00
       All Other Secured                                 $5,733.39             $801.30                $72.96
 TOTAL SECURED:                                          $5,733.39             $801.30                $72.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $52,047.83                    $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $539.48
        Disbursements to Creditors                               $874.26

 TOTAL DISBURSEMENTS :                                                                         $1,413.74




UST Form 101-13-FR-S (9/1/2009)
Case 17-38095        Doc 39      Filed 01/16/19     Entered 01/16/19 14:55:16            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
